 1

 2

 3

 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT
 9                           CENTRAL DISTRICT OF CALIFORNIA
10

11   CHRISTOPHER HAYES,                )    NO. CV 18-10064-SJO(E)
                                       )
12              Plaintiff,             )
                                       )
13         v.                          )    ORDER ACCEPTING FINDINGS,
                                       )
14   LOS ANGELES COUNTY SHERIFF’S      )    CONCLUSIONS AND RECOMMENDATIONS
     DEPARTMENT, ET AL.,               )
15                                     )    OF UNITED STATES MAGISTRATE JUDGE
                Defendants.            )
16                                     )
17

18         Pursuant to 28 U.S.C. section 636, the Court has reviewed the
19   Complaint, all of the records herein and the attached Report and
20   Recommendation of United States Magistrate Judge.        Further, the Court
21   has engaged in a de novo review of those portions of the Report and
22   Recommendation to which any objections have been made.       The Court
23   accepts and adopts the Magistrate Judge’s Report and Recommendation.
24

25         IT IS ORDERED that Judgment shall be entered dismissing the
26   action without prejudice.
27   ///
28   ///
 1        IT IS FURTHER ORDERED that the Clerk serve forthwith a copy of

 2   this Order, the Magistrate Judge’s Report and Recommendation and the

 3   Judgment herein on Plaintiff.

 4

 5             DATED: March 7, 2019.

 6

 7

 8                                      _______________________________
                                        ______
                                             ___
                                               _ _______________________
                                                 S.
                                                 S JAMES OTERO
 9                                       UNITED STATES DISTRICT JUDGE

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                       2
